Case: 20-20227      Document: 00515583969         Page: 1    Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 30, 2020
                                  No. 20-20227                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Rodney E. Underwood,

                                                            Plaintiff—Appellant,

                                       versus

   Ocwen Loan Service,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4593


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          A homeowner sued to prevent foreclosure on his home, arguing that
   the relevant statute of limitations had expired under Texas law. The district
   court dismissed the case as being barred by res judicata, denied a motion for a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20227       Document: 00515583969         Page: 2    Date Filed: 09/30/2020




                                    No. 20-20227


   new trial, and required plaintiff’s counsel to refund his fees to his client. We
   AFFIRM.
                    FACTUAL AND PROCEDURAL HISTORY
          Rodney Underwood owned property in Houston, Texas, for which he
   executed a promissory note and security instrument. U.S. Bank on April 19,
   2010 filed an application for an expedited order of foreclosure in state court
   on this property. In 2012, Underwood brought suit in state court regarding a
   different property and a different loan servicer. At this time, Ocwen Loan
   Servicing was not a named party in the suit, but in 2013, Underwood
   amended his complaint to name Ocwen and another defendant and to alter
   the claim to prevent foreclosure on the same property that U.S. Bank had
   sought to foreclose on in 2010, which also is the property that is the focus of
   this appeal. In March 2014, U.S. Bank intervened in the suit Underwood
   filed in 2012 and counterclaimed, seeking a judicial foreclosure. Final
   judgment in Underwood’s 2012 lawsuit was entered in November 2014,
   ordering judicial foreclosure on the property at issue in the case now before
   this court. Underwood’s appeal was dismissed as untimely, and the mandate
   from the appellate court issued in June 2016.
          In October 2018, the state trial court that had ordered foreclosure in
   2014 issued an order allowing the sale of the property. Just one day before
   the scheduled foreclosure sale, Underwood pro se filed this lawsuit in the
   federal district court, and another one in state court. Underwood asked the
   federal district court for a declaratory judgment that the lien was invalid and
   that foreclosure was prohibited because Ocwen had failed to enforce the lien
   within four years from when it accelerated the loan. Ocwen sought dismissal
   of this claim.
          Underwood’s counsel failed to attend the hearing regarding the
   motion to dismiss. The district court dismissed the case with prejudice as




                                          2
Case: 20-20227      Document: 00515583969           Page: 3     Date Filed: 09/30/2020




                                     No. 20-20227


   barred by res judicata. As part of the order dismissing the case, the district
   court required Underwood’s counsel to refund fees to his client. Underwood
   then filed a motion for a new trial, which the district court denied.
   Underwood appealed.
                                   DISCUSSION
          Underwood seeks review of three rulings from the district court.
   First, he argues that the district court improperly dismissed the claim as
   barred by res judicata. Second, he contends that the district court’s rejection
   of the motion for a new trial was in error. Third, he seeks reversal of the
   district court’s sanction. We discuss the arguments in that order.
   I.     Dismissal of the claim
          We “review[] a district court’s dismissal under Federal Rule of Civil
   Procedure 12(b)(6) de novo.” Harris Cnty. Tex. v. MERSCORP Inc., 791 F.3d
545, 551 (5th Cir. 2015). Under this review, we are “accepting all well-
   pleaded facts as true and viewing those facts in the light most favorable to the
   plaintiff.” Id. (citation omitted). Our affirmance can be based “on any
   grounds raised below and supported by the record.” Id.
          The district court dismissed this case as barres by res judicata. “A
   federal court asked to give res judicata effect to a state court judgment must
   apply the res judicata principles of the law of the state whose decision is set
   up as a bar to further litigation.” E.D. Sys. Corp. v. Sw. Bell Tel. Co., 674 F.2d
453, 457 (5th Cir. 1982). Because a Texas state court issued the 2012 final
   judgment, we turn to Texas law. The party asserting res judicata must show
   the following:
          (1) a prior final judgment on the merits by a court of competent
          jurisdiction; (2) identity of parties or those in privity with
          them; and (3) a second action based on the same claims as were
          raised or could have been raised in the first action.




                                           3
Case: 20-20227      Document: 00515583969           Page: 4     Date Filed: 09/30/2020




                                     No. 20-20227


   Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996). A district
   court’s determination of res judicata is reviewed de novo. Davis v. Dallas Area
   Rapid Transit, 383 F.3d 309, 313 (5th Cir. 2004).
          First, the 2012 suit resulted in a final judgment in 2014, and neither
   party has questioned jurisdiction. Second, both Ocwen and Underwood were
   parties to the 2012 suit once Underwood amended the complaint. The third
   element presents at least some question for us. To determine whether the
   same claims are involved, Texas applies the transaction test.            Barr v.
   Resolution Corp., 837 S.W.2d 627, 631 (Tex. 1992). When claims “arise[] out
   of the same subject matter of a previous suit,” they are deemed to be from
   the same transaction. Id.
          The 2012 claim involved the same property as this case. There, U.S.
   Bank counterclaimed to foreclose on the property, and here, Underwood
   seeks to prevent foreclosure on the same property. Underwood attempts to
   circumvent res judicata’s preclusive effect by arguing there was a “material
   change in circumstances when the statute of limitations ran” on the right to
   foreclose. That argument is based on a Texas statute that provides that suit
   must be brought for “the recovery of real property under a real property lien
   or the foreclosure of a real property lien not later than four years after the day
   the cause of action accrues.” Tex. Civ. Prac. & Rem. Code §
   16.035(a). The argument in district court was that because the loan was
   accelerated in April 2010, the judicial foreclosure suit needed to be brought
   by April 2014.
          In the 2012 litigation that we have described, involving the same
   parties and the same property, no argument about the statute of limitations
   was made. Final judgment was not entered in that suit until November 2014,
   seven months after the alleged running of the statute of limitations in April
   2014. On appeal, Underwood argues for the first time that he had been in




                                           4
Case: 20-20227         Document: 00515583969              Page: 5       Date Filed: 09/30/2020




                                          No. 20-20227


   bankruptcy at some point, and as a result, U.S. Bank “lost the ability to either
   bring suit or actually conduct the sale in late 2015 or early 2016.” There was
   no mention of bankruptcy in district court, and no record made. We will not
   consider this new argument. The issue of the running of the statute of
   limitations was an argument that could have been, but was not, made in the
   earlier litigation. Res judicata bars it now. 1
           Res judicata applies, and the district court properly dismissed the suit.
   II.     Motion for new trial
           We review the denial of a motion for new trial for clear abuse of
   discretion. Carr v. Wal-Mart Stores, Inc., 312 F.3d 667, 670 (5th Cir. 2002).
   “Generally, this court has held that the trial court should not grant a motion
   for new trial unless there would be a miscarriage of justice or the weight of
   evidence preponderates against the verdict.” United States v. Wall, 389 F.3d
457, 466 (5th Cir. 2004).
           Underwood “presented no new evidence or otherwise show[ed] a
   change of circumstances sufficient to reverse the dismissal of the case” in his
   motion for a new trial. In fact, Underwood’s briefing on the motion relied on
   the same arguments already heard and rejected in the district court’s
   consideration of the motion to dismiss. The district court did not clearly
   abuse its discretion in denying the motion for a new trial.
   III.    Sanctions
           The appropriate standard of review for an award of sanctions is abuse
   of discretion. Chaves v. M/V Medina Star, 47 F.3d 153, 156 (5th Cir. 1995).



           1
              Ocwen makes other arguments about the appropriate limitations statute for
   judicial foreclosure as opposed to that under a power of sale in a deed of trust, and how the
   accrual of the claim differs. There is no need to consider those points.




                                                5
Case: 20-20227      Document: 00515583969          Page: 6   Date Filed: 09/30/2020




                                    No. 20-20227


   An abuse of discretion occurs when the district court rules “based on an
   erroneous view of the law or on a clearly erroneous assessment of the
   evidence.” Id.
          The record contains little information on the sanction. The specific
   legal basis on which the district court relied is not clear. The relevant order
   simply states, “Underwood’s attorney . . . must remit Underwood’s fee.”
   As for the factual basis, the district court’s order mentions that Underwood’s
   attorney missed the hearing and failed to communicate to the court that he
   would be absent. The order also states that the attorney “should not have
   filed this unprincipled suit” and concludes that “[i]f Underwood wants a
   hearing, it will be on sanctions.”
          We cannot conclude that the district court abused its discretion in
   issuing this sanction. The district court identified both that Underwood’s
   attorney missed the hearing on the motion to dismiss without prior
   communication to the court and that the suit was “unprincipled” as the basis
   for the sanction. Underwood contends that the original filings were pro se and
   that an attorney was not retained until months later. Even so, Underwood
   fails to acknowledge that after acquiring representation, Underwood moved
   to amend the complaint. The amended complaint is what was subject to the
   district court’s dismissal. We find no abuse of discretion.
          AFFIRMED.




                                         6